Case 4:18-cv-00469-ALM Document 207-1 Filed 07/02/20 Page 1 of 1 PageID #: 6213




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 WAPP TECH LIMITED PARTNERSHIP and
 WAPP TECH CORP,
                                                    Civil Action No. 4:18-cv-00469-ALM
                Plaintiffs,

        v.
                                                        JURY TRIAL DEMANDED
 MICRO FOCUS INTERNATIONAL PLC,

                Defendant.




                                              ORDER



        Upon consideration of the parties’ Joint Motion to Amend Jurisdictional Discovery

 Schedule, it is hereby ORDERED that:

        Pending the resolution of the Motion for Protective Order Regarding Jurisdictional

 Discovery (“Motion for Protective Order”) filed by Micro Focus International plc on January 16,

 2019 (Dkt. No. 18), the deadlines established in Dkt. No. 17 for (1) any deposition to take place in

 connection with the jurisdictional discovery ordered by this Court, and (2) to supplement or amend

 the pleadings, are hereby continued. The Court will re-set these deadlines as appropriate based on

 its ruling with respect to the Motion for Protective Order, as well as set a reasonable deadline

 preceding those deadlines for Micro Focus International plc to complete its response to the written

 jurisdictional discovery should the Court deny the Motion for Protective Order.




 :
